NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        SEP 2 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                          Nos. 14-50405
                                                         15-50321
              Plaintiff - Appellee,
                                                    D.C. No. 2:09-cr-00992-PSG
    v.

 CORY MISRAJE, a.k.a. Cory Spencer                  MEMORANDUM*
 Misraje,

               Defendant - Appellant.

                      Appeal from the United States District Court
                          for the Central District of California
                      Philip S. Gutierrez, District Judge, Presiding

                              Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         In these consolidated appeals, Cory Misraje appeals from the district court’s

judgment and challenges the imposed GPS monitoring as a condition of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Misraje contends that the district court erred by modifying his conditions of

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervised release to include GPS monitoring because it did not first hold an

evidentiary hearing, and because the condition was not reasonably related to the

goals of supervision and imposed a greater deprivation of liberty than reasonably

necessary. We review for abuse of discretion. See United States v. Weber, 451
F.3d 552, 557 (9th Cir. 2006). Contrary to Misraje’s contention, the district court

was not required to hold an evidentiary hearing before modifying a supervised

release condition. See United States v. King, 608 F.3d 1122, 1130 (9th Cir. 2010).

Moreover, in light of Misraje’s history and need to protect the public, the district

court did not abuse its discretion by imposing the GPS monitoring condition. See

Weber, 451 F.3d at 557-58.

      AFFIRMED.




                                          2                          14-50405 & 15-50321